Citation Nr: 1539400	
Decision Date: 09/15/15    Archive Date: 09/24/15	

DOCKET NO.  13-31 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  What evaluation is warranted for post operative residuals of a right knee patellofemoral syndrome with malalignment since July 24, 2010?

2.  What evaluation is warranted for postoperative residuals of a left knee patellofemoral syndrome with malalignment since July 24, 2010?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Based on statements contained in the Veteran's November 2013 Substantive Appeal, it is unclear whether, in addition to the issues currently before the Board, he seeks entitlement to increased evaluations for his service-connected right shoulder and low back disabilities.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.


FINDINGS OF FACT

1.  The Veteran's post operative residuals of a right knee patellofemoral syndrome with malalignment are not manifested by slight recurrent subluxation or lateral instability, or by either a limitation of flexion to 45 degrees, or extension to 10 degrees.

2.  The Veteran's post operative residuals of a left knee patellofemoral syndrome with malalignment are not manifested by slight recurrent subluxation or lateral instability, or by a limitation of either flexion to 45 degrees, or extension to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for post operative residuals of a right knee patellofemoral syndrome with malalignment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.31, 4.71a and Part 4, Diagnostic Codes 5257, 5260, 5261 (2015).

2.  The criteria for an initial compensable evaluation for post operative residuals of a left knee patellofemoral syndrome with malalignment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.31, 4.71a and Part 4, Diagnostic Codes 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in April and May 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order

Finally, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

The Veteran claims entitlement to increased evaluations for post operative residuals of left and right knee patellofemoral syndromes with malalignment.  In pertinent part, it is contended that manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective noncompensable evaluations now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance. The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and any part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Ratings shall be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2015), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  

In this case VA in a September 2010 rating decision granted entitlement to service connection and noncompensable evaluations for postoperative residuals of a patellofemoral syndrome with malalignment of the right and left knees.  The Veteran voiced his disagreement with the assignment of those noncompensable evaluations, and the current appeal ensued.

A review of service treatment records discloses that, in April 2004, the Veteran underwent a left knee arthroscopy with open lateral release and modified Elmslie procedure for patellar maltracking of his left knee.  Other records are to the effect that, approximately five months later, in September 2004, the Veteran underwent a right knee arthroscopy with open lateral release, in conjunction with a modified Elmslie tibial tubercle medializing osteotomy for right patellar malalignment.  

At Physical Evaluation Board proceedings in March 2010, there was noted the presence of right knee patellofemoral dysfunction since 1999, status post arthroscopic repairs in 2004 and 2007.  Additionally noted was left knee patellofemoral dysfunction since 1999, status post arthroscopic repair in 2004.  At the time of Physical Evaluation Board proceedings, both of the Veteran's knees were stable, with no swelling, and a negative Lachman's.  Range of motion measurements showed flexion to 108 degrees with extension to 0 degrees for the right knee, in conjunction with flexion to 100 degrees and extension to 0 degrees for the left knee.

At a June 2010 VA medical examination the Veteran complained of pain and discomfort in his knees.  According to the Veteran, his pain was moderate to severe, and lasted approximately 20 to 30 minutes during flare ups until he rested and took pain medication.  When questioned, the Veteran indicated that he used a knee brace for both knees at all times, and a cane as needed.  Reportedly, the Veteran was able to stand from 15 to 30 minutes, and walk from one to three miles.  However, by his own report, his knees had become progressively worse.

When further questioned, the Veteran complained of his knees "giving way," as well as pain, stiffness, and weakness.  He denied any instability or episodes of dislocation or subluxation.

On physical examination, there was some evidence of tenderness for both the right and left knees.  However, there was no evidence of any crepitation, grinding, or instability, or patellar or meniscus abnormality.  Range of motion measurements showed extension to 0 degrees bilaterally, and flexion to at least 130 degrees in each knee, with no objective evidence of pain on active motion on either side.  Radiographic studies showed post-surgical changes at the proximal left tibia with a surgical screw in place, and no evidence of any hardware failure or loosening.  The joint spaces were preserved on both sides, with no joint effusion or acute osseous abnormality, and unremarkable soft tissues.  The radiologist did not diagnose arthritis or degenerative joint disease.  The pertinent diagnosis was malalignment of the left and right knees, surgically resolved, with residual pain (patellofemoral syndrome of the bilateral knees).

At a December 2014 VA medical examination there was noted a diagnosis of patellofemoral pain syndrome since 1999.  However, the Veteran denied any problems with flare ups, or functional loss associated with either knee.  Range of motion measurements showed extension to 0 degrees and flexion to 130 degrees bilaterally, with no pain noted for either knee.  There was no evidence of any functional loss in the Veteran's left knee, though there was some slight tenderness to palpation at the lateral joint line.  Further examination of the Veteran's right knee showed some tenderness to palpation at the lateral aspect, though with no additional functional loss or limitation of motion following repetition in either knee.  Strength was within normal limits bilaterally, and there was no evidence of any recurrent subluxation or lateral instability.  Nor was there evidence of joint instability, as measured by the anterior instability (Lachman's) test, the posterior instability (posterior drawer) test, or tests of medial or lateral instability.

Noted at the time of examination was that the Veteran had never had a meniscus (semilunar cartilage) disorder.  However, he had undergone patellar tendon transposition surgery in both knees.  Significantly, at the time of examination, the Veteran denied the use of any assistive device as a normal mode of locomotion.  At the time of examination, there was no evidence of either degenerative or traumatic arthritis in either knee.

Pursuant to applicable law and regulation, a noncompensable evaluation is warranted where there is evidence of a limitation of flexion to 60 degrees, or a limitation of extension to 5 degrees.  A 10 percent evaluation for the Veteran's service-connected knee disabilities would require demonstrated evidence of symptomatic residuals of removal of the semilunar cartilage, or, in the alternative, slight knee impairment with accompanying recurrent subluxation or lateral instability, or a limitation of flexion to 45 degrees, or extension to 10 degrees.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2015).

Where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation is to be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5003 (2015).

Finally the United States Court of Appeals for Veterans Claims (Court) has held that Diagnostic Code 5003 and 38 C.F.R. § 4.59, when read together, provide that painful motion of a major joint (such as the knee) caused by degenerative arthritis, where such arthritis is established by X-ray findings, is deemed to be limited motion, and, as such, is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).'

Applying the aforementioned principles to the evidence of record, it is clear that no more than a noncompensable evaluation is warranted for the Veteran's service-connected right and left knee disabilities.  More specifically, at no time has there been demonstrated evidence of slight recurrent subluxation or lateral instability, or, for that matter, a limitation of either flexion to 45 degrees, or extension to 10 degrees in either knee.  In fact, at all times the Veteran's range of motion for each knee has been relatively normal.  Significantly, at no time during the course of the current appeal has there been noted the presence of arthritis of either knee, or instability.  

While VA's General Counsel has held that where there is evidence of arthritis in the knees, the Veteran is also eligible for a separate, compensable evaluation for instability of the knee where both are clinically present, neither arthritis nor instability are present in this case.  See VAOPGCPREC 23-27, 62 Fed. Reg. 63,604 (1997); see also VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Moreover, in the case at hand, there is no evidence of a compensable limitation of flexion and extension sufficient to warrant the assignment of separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).  Accordingly, the Veteran's claims for increase must be denied.  

In reaching this determination, the Board has given due consideration to the Veteran's potential entitlement to an extraschedular evaluation for his service-connected right and left knee disabilities.  However, the evidence of record shows that the disability pictures presented by the Veteran's service-connected right and left knee disabilities are appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not in order  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected pathologies experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable evaluation for post operative residuals of a right knee patellofemoral syndrome with malalignment since July 24, 2010  is denied.

Entitlement to an initial compensable evaluation for post operative residuals of a left knee patellofemoral syndrome with malalignment since July 24, 2010 is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


